FILED
                           NOT FOR PUBLICATION
                                                                         OCT 24 2018
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

JUAN SOLIS-DIAZ,                              No.   17-17186

                Plaintiff-Appellant,          D.C. No. 2:12-cv-00619-JAD (GWF)

 v.

SCOTT TOMPKINS Police Officer,            ORDER*
Las Vegas Metropolitan Police
Department,

                Defendant-Appellee.


                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                      Argued and Submitted October 9, 2018
                              Seattle, Washington

 Before: PAEZ and BEA, Circuit Judges, and ROYAL,** District Judge.

      Juan Solis-Diaz appeals the denial of his motion for new trial following a

 jury verdict for Defendant-Appellee Scott Tompkins in Solis-Diaz’s 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
            The Honorable C. Ashley Royal, United States District Judge for the
Middle District of Georgia, sitting by designation.

                                          1
§ 1983 excessive force action against Tompkins. Solis-Diaz contends that the

district court erred in not granting him a new trial because defense counsel’s

improper vouching during his closing argument prejudiced Solis-Diaz by

impacting his right to a fair trial. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we dismiss Solis-Diaz’s appeal for failure to comply with Fed. R. App.

P. 10(b)(2).

      “If the appellant intends to urge on appeal that a finding or conclusion is

unsupported by the evidence or is contrary to the evidence, the appellant must

include in the record a transcript of all evidence relevant to that finding or

conclusion.” Fed. R. App. P. 10(b)(2). An appellant’s failure to provide the

relevant transcripts may require dismissal of the appeal. Syncom Capital Corp. v.

Wade, 924 F.2d 167, 169-70 (9th Cir. 1991).

      On appeal, Solis-Diaz argues that the trial transcript is unnecessary because

the procedural history of this case—the denial of summary judgment, the

affirmance of that denial on appeal, and Solis-Diaz’s acquittal on the related

criminal charges—establishes this was a close evidentiary case. Therefore, he

argues, the jury based its decision on credibility determinations which were

impacted by defense counsel’s improper vouching during closing argument, thus

prejudicing Solis-Diaz by adversely impacting his right to a fair trial.

      We disagree; the trial transcript is necessary. Because Solis-Diaz failed to


                                           2
include a transcript of the trial, we cannot determine how the testimony and

evidence presented at trial affected the jury’s credibility determinations, and

therefore we are unable to decide if defense counsel’s statements actually caused

Solis-Diaz prejudice. Accordingly, we dismiss Solis-Diaz’s appeal for failure to

comply with Fed. R. App. P. 10(b)(2). See Wade, 924 F.2d at 169-70.

      DISMISSED.




                                          3